Citation Nr: 0516341	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Navy from January 
1961 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 RO decision which denied service 
connection for PTSD.  In March 2005, the veteran testified at 
a Travel Board hearing at the RO.


REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown , 6 Vet. App. 283 (1994).

The Board notes that the veteran was given a VA PTSD 
examination in September 2001 which diagnosed PTSD.  However, 
even with a valid diagnosis of PTSD, service connection also 
requires satisfactory proof of a service stressor.

In this regard, the veteran has asserted that he was awarded 
a Combat Action Ribbon by the Navy, and that such award 
establishes that he is a combat veteran and is therefore 
entitled to the presumptions afforded to combat veterans 
under 38 C.F.R. § 3.304(f)(1).  Upon examination of the 
evidence of record, the Board notes that while documents 
submitted by the veteran show the award of a Combat Action 
Ribbon in March 1970, the veteran's DD-214 and official 
service department records do not corroborate that the 
veteran was given such award.  Thus, there are no official 
service records or other credible supporting evidence which 
confirm that the award was given.  In light of such 
discrepancy, the Board finds that the U.S. Armed Services 
Center for Unit Records Research (CURR) should attempt to 
verify the veteran's receipt of this award prior to further 
adjudication of the claim.

Additionally, the Board notes that an attempt has not been 
made to verify the veteran's claimed in-service stressors.  
In various statements and documents submitted to the Board, 
the veteran has asserted that while overseas he was subjected 
to rocket and mortar attacks, witnessed a number of deaths in 
these attacks, and participated in combat in which he had to 
take the lives of Vietnamese people, including children.  The 
RO has not attempted to verify the occurrence of these 
claimed stressors through CURR.  Such should be accomplished 
prior to further adjudication of the claim.  Before 
attempting such verification, the RO should give the veteran 
an opportunity to provide any additional details needed to 
assist in obtaining verification of the claimed stressors.
       
Furthermore, the Board notes that the most recent medical 
evidence of record regarding the veteran's psychiatric 
condition is from 2001.  Any updated treatment records should 
also be obtained.

Accordingly, this matter is hereby REMANDED to the RO, via 
the Appeals Management Center, for the following actions: 

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for psychiatric problems during 
and since 2001.  The RO should obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should give the veteran an 
opportunity to provide any further 
details of his claimed in-service 
stressors, particularly with respect to 
dates, units and locations of all claimed 
stressors.  Thereafter, the RO should ask 
the U. S. Armed Services Center for Unit 
Records Research (CURR) to (a) attempt to 
verify the veteran's claim that he 
received a Combat Action Ribbon from the 
Navy in March 1970.  The RO should 
provide CURR with copies of the documents 
submitted by the veteran in support of 
his claim that he was given such award so 
that CURR may use such documents to 
assist in verification. (b)  The RO 
should provide CURR with a summary of 
claimed service stressors, copies of 
service personnel records, and any other 
documents needed by CURR to corroborate 
claimed stressors.  CURR should be asked 
to provide any available histories of the 
veteran's unit during his period of 
service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




